'Wright, C. J.,
Dissentmg. — I do not wish to be understood as concurring in one point determined in the foregoing opinion. I allude to the power of the county to issue these bonds. While we unite in entertaining very great doubts, whether the power exists, yet in view of the peculiar and vital character of the question involved— the possible, not to say probable, various consequences to the credit of the State, to result from a change — and the fact that the holders of these bonds, within and without the State, have in good faith relied upon the decisions *61made by our predecessors, it is thought best by my brother Judges, to adhere to such former rulings. I admit at once the great force of this argument, and appreciate, as I trust very fully, its weight and propriety. And so strongly inclined am 1 to leave undisturbed, such questions, when once determined, and so much have I been impressed by the reasons which influence the opinion of the majority of the Court, that I confess it is with great hesitation, that I have finally felt constrained to withhold my assent. My convictions are, however, so strong, firm and decided — the argument which denies the right oí the counties to issue these bonds, is to my mind, so clear and conclusive — that I am compelled, though very reluctantly, to say, that I cannot follow such former adjudications. It is no part of my present purpose to enter upon this argument. I only desire, at this time, when I am just called upon to express an opinion ifpon this question, as a member of this Court, to say, that I am very clear that no such power was conferred upon the counties by any provisions of the Code. I am equally clear that a majority of the voters of a county have no inherent power, to determine that the entire population shall be taxed for the purposes contemplated by the vote in this instance. Nor judicially, am I ready to admit, that under our constitution, the legislature can confer such power. And believing that any former decision of this Court recognizing this right, either as an inherent power, or one conferred by positive law, is wrong — radically wrong — I cannot give it my approval, even by an unwilling acquiescence. More than this, I deem it unnecessary to say at this time.
Note by the Reporter. — At the time the. opinion in Clapp v. The County of Cedar, was prepared, as will be evident from the opinion itself, the fourth volume of Judge Greene had not been published, and the Court did not have access to the opinion of the Court, in Dubuque County v. The Dubuque and Pacific Railroad Company. Since the opinion in the first named case was filed, Judge Greene’s fourth volume has been published; and in preparing Clapp v. The County of Cedar for publication, the Reporter deemed it proper, for the convenience of the Court and bar to cite Dubuque County v. The Dubuque and Pacific Railroad Company, as published in 4 G. Greene, in the opinion. AYith this explanation, the bar will understand the references in the opinion, to the Dubuque County case.